Citation Nr: 0735084	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-25 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for gout, to include 
arthritis of the hands, feet, knees, and elbows.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1958 to 
October 1958, and from October1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied the veteran's claim of 
entitlement to service connection for gout and arthritis, 
bilateral hands, feet, ankles, knees, and elbows.  The 
veteran perfected a timely appeal of this determination to 
the Board.

The Board notes that the veteran submitted additional 
evidence after the appeal had already been certified to the 
Board, but that he waived the procedural right of initial RO 
consideration of that evidence in a June 2006 written 
statement.  See 38 C.F.R. § 20.1304(c) (2007).


FINDINGS OF FACT

Gout did not begin in service, and is not otherwise related 
to the veteran's period of service.


CONCLUSION OF LAW

Gout, to include arthritis of the hands, feet, knees, and 
elbows, was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, July 2003 
and March 2004 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

The Board notes that, to the extent that complete VCAA notice 
was only provided to the veteran after the initial 
unfavorable decision in this case, rather than prior to the 
initial decision as typically required, the VCAA-compliant 
letter was issued to the veteran in March 2004, he was 
afforded an opportunity to respond, and the AOJ subsequently 
reviewed the claim and issued a statement of the case to the 
veteran in June 2005.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006, and his claim was readjudicated in June 
2006.  As such, any notice deficiencies related to the rating 
or effective date were subsequently remedied.  Thus, the 
Board finds no prejudice to the veteran in processing the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, post-service private and VA medical 
treatment records, letters from the veteran's private 
physicians in support of his claim, a letter from the 
veteran's commanding officer in support of his claim, and 
written statements from the veteran and his representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for gout.  Specifically, the veteran argues that gout began 
in service, and that arthritis of the hands, feet, knees, and 
elbows are secondary to gout.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, for certain chronic diseases, such as arthritis, 
a presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for arthritis is one year.  38 C.F.R. § 3.307, 
3.309(a).

In the instant case, the veteran's service medical records 
are negative for complaints of or treatment for gout, 
arthritis, foot problems, or similar symptoms.  These records 
also reflect that throughout his period of service from 
October1961 to August 1962, the veteran made visits for 
medical treatment sixteen times, for complaints including 
dysuria, headache with myalgia and chills, rectal bleeding, 
vomiting, abdominal pain, possible hearing loss, heat rash in 
groin, and a hurt neck from a fall.  A February 1962 note 
indicates that the veteran was prescribed light duty for a 
day after an onset of vomiting, and a diagnosis of acute 
gastritis.  On June 25, 1962 separation examination, the 
veteran was noted to have had a normal examination of the 
feet, upper extremities, and lower extremities, and no gout, 
arthritis or foot problems were noted.  On his June 5, 1962 
report of medical history, the veteran indicated that he had 
then or at one time had had cramps in his legs, but did not 
have and had never had foot trouble, arthritis or rheumatism.

A July 1981 note that indicates that the veteran complained 
of right foot pain.  The veteran was diagnosed as having a 
sprained right foot.

The earliest post-service medical record indicating gout or 
arthritis is a July 1985 private x-ray report or the right 
foot.  The report indicates that the films were compared to 
films from November 1982, that no bone abnormalities were 
noted, and that there were no findings to suggest gout.  It 
was noted that gout must be present for some time before x-
ray changes became manifest, and that the appearance of the 
foot appeared unchanged from the 1982 films.  July 1985 
private medical records also reflect that the veteran's uric 
acid was tested on the same day.

A July 2000 private medical report indicates that the veteran 
was seen emergently in July 2000, and that he had developed 
podagra in 1972 and was treated at that time with indocrin.  
It was also noted that, over the years, flares in his knees 
had been treated with aspiration and injection, that, during 
the 1980's, flares would occur every six months, and that, 
during the 1990's, flares became more frequent.  It was also 
noted that the veteran was now experiencing frequent attacks 
of gout in his elbows, wrists, feet, knees, and ankles.

The veteran submitted letters dated in January 2005 and June 
2005 from the veteran's private physician, Dr. F.  In these 
letters, Dr. F. indicated that he treated the veteran for 
severe gout in 1962, that he believed it was sometime about 
August 1962 when he first diagnosed the veteran's condition 
as gout, and that the veteran remained disabled due to severe 
gout.

The veteran also submitted a February 2005 letter from 
another physician, Dr. S.  In the letter, Dr. S. indicated 
that the veteran was a participant in research studies 
related to gout, and that he had longstanding disease from 
which he reported onset in the 1960's while he served in the 
military. 

The veteran also submitted letters dated in November 2003 and 
July 2005 from R.B., who identified himself as the commander 
of the veteran's unit during his period of service from 
October1961 to August 1962.  In the letters, R.B. stated that 
the veteran frequently complained of problems with his feet 
and repeatedly went on sick call for treatment, and that, on 
occasion, his activity was limited to light duty because of 
the condition of both feet.

VA medical treatment records dated from March 2003 to July 
2005 indicate that the veteran related that was diagnosed 
with gout in 1961, that initial manifestations included 
podagra, that he used to get frequent injections in his 
joints and take nonsteroidals during attacks, but that over 
time he began to develop more progressively severe and more 
frequent attacks.

A private medical record dated in August 2007 indicates that 
the veteran apparently had a long history of gout, which 
apparently ranged back to his military days, when apparently 
he was seen on several occasions for not being able to wear 
his boots secondary to what they described as cramps, but 
which actually, in the long term, turned out to be acute 
gouty attacks.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for gout and related arthritis.

The Board acknowledges that the veteran currently has gout 
and arthritis secondary to gout.  However, the record does 
not reflect that the veteran's gout began in service, or that 
it is otherwise related to the veteran's period of service.  
The veteran's service medical records are negative for any 
problems related to gout or arthritis, and, on June 25, 1962 
separation examination, the veteran was noted to have had a 
normal examination of the feet, upper extremities, and lower 
extremities, and no gout, arthritis or foot problems were 
noted.  There is no evidence of foot pain complaints until 
July 1981, and no indication of a gout diagnosis in the 
record until July 1985.

The Board recognizes that, in addition to the veteran's claim 
that his gout dates back to his period of service, the 
January and June 2005 letters from Dr. F. indicate that he 
treated the veteran for severe gout in 1962, and that he 
believed it was sometime about 1962 when he first diagnosed 
the veteran's condition as gout.  The Board also recognizes 
the November 2003 and July 2005 letters from R.B. stating 
that, during service, the veteran frequently complained of 
problems with his feet and repeatedly went on sick call for 
treatment, and that his activity was occasionally limited to 
light duty because of the condition of his feet.

However, the record does not support these assertions.  
Again, even though the veteran's service medical records 
reflect that throughout his period of service from 
October1961 to August 1962 the veteran made visits for 
medical treatment sixteen times for various complaints, they 
do not reflect any complaints of or treatment for foot 
problems or other complaints related to gout.  The only 
notation of the veteran being limited to light duty during 
this period was when the veteran was diagnosed as having 
acute gastritis.  Also, on June 25, 1962 separation 
examination, the veteran was noted to have had a normal 
examination of the feet, upper extremities, and lower 
extremities, and no gout, arthritis or foot problems were 
noted.  Furthermore, on his June 5 report of medical history, 
even though the veteran indicated that he had then or at one 
time had had cramps in his legs, he indicated that he did not 
have and had never had foot trouble, arthritis, or 
rheumatism.  These records, along with the lack of any 
medical record of foot complaints until July 1981, do not 
substantiate the assertions that the veteran frequently 
complained of problems with his feet in service, repeatedly 
went on sick call for treatment, or was limited to light duty 
because of his feet, nor do they weigh in favor of the 
assertion that the veteran was diagnosed as having severe 
gout in approximately August 1962.

In short, the record does not reflect that the veteran's 
current gout and associated arthritis condition began either 
in service or shortly thereafter.  Accordingly, service 
connection for gout, to include arthritis of the hands, feet, 
knees, and elbows, is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for gout, to include 
arthritis of the hands, feet, knees, and elbows, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


